Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/263,389 filed on 01/26/2021.
Claims 1 – 34 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022, 02/15/2022 and 04/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 17 – 19, 25 – 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1).

Regarding claim 1, Hegyi discloses: “a vehicle assistance system comprising: 
a light sensor [see col: 6; lines: 16 – 18; producing at an electrical output of the light sensor a sensor signal corresponding to the light received by the light sensor];
Hegyi does not explicitly disclose: “a pixelated filter array adjacent the light sensor; and 
a full-field optically-selective element adjacent the pixelated filter array, wherein the optically-selective element is configured to selectively direct an optical component of light incident on the optically-selective element through the pixelated filter array to the light sensor”.
However, Fest, from the same or similar field of endeavor teaches: “a pixelated filter array adjacent the light sensor [see para: 0008; Sensors operating in the VIS, NIR, or SWIR wavebands can only see room temperature targets if the targets are illuminated by external sources (such as the sun or a light) and the reflected light hits the sensor]; and 
a full-field optically-selective element adjacent the pixelated filter array, wherein the optically-selective element is configured to selectively direct an optical component of light incident on the optically-selective element through the pixelated filter array to the light sensor [see para: 0004; Pixelated filter arrays positioned in a fixed location over the detector array are widely used in commercial imaging systems to provide hyperspectral capability. For example, digital cameras use fixed-in-place pixelated filter arrays for color (RGB) photography. These filters reduce the amount of light that reaches the imaging pixel (for example, a red filter reflects blue and green light). For example a 2×2 filter sub-array of R/G/G/B maps to a 2×2 grouping of detector pixels that form a single image pixel].  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hegyi to incorporate the teachings of Fest and provide the advantage and capability of being able to multiple filter arrays adjacent to light sensor and electively admitting light incident on the element through the pixelated filter array to the light sensor. Fest also teaches that hyperspectral capability from the pixelated filter arrays as positioned in a fixed location over the detector [Fest see para: 0008 and 0004]. 

Regarding claim 17, the Examiner takes Official Notice that “light sensor comprises a first light sensor, wherein the pixelated filter array comprises a first pixelated filter array, wherein the system further comprises a second light sensor, wherein the optical component is a first optical component, wherein the system further comprises a second pixelated filter array, and wherein the full-field optically-selective element is configured to selectively direct a second optical component of light incident on the optically-selective element across the second pixelated filter array to the second light sensor” is commonly known in the art and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate what is known in the art the teaching of the Hegyi and Fest reference due to the fact that the combining would make available for the second component like second light sensor, second optical component, second pixelated array and so on which can actually make data accurate and extend the features of this invention.

Regarding claims 18, “first optical component comprises at least a first ultraviolet, visible, or infrared wavelength band, and wherein the second optical component comprises at least a second ultraviolet, visible, or infrared band different from the first band” is only a matter of design choice because it only requires mere selection of a desired different wavelengths to compare the result or intended to use at a desired location.

Regarding claims 19, “the first wavelength band has a bandwidth less than 200 nm, and wherein the second wavelength band comprises the spectral complement of the first wavelength bandd” is only a matter of design choice because it only requires mere selection of a desired different wavelengths as needed or intended to use at a desired location or surface of the sensors.

Regarding claims 25 – 27, the Examiner takes Official Notice that the claimed features are commonly known in the art and is only a matter of design choice because it only requires mere selection of various image sensors placing in different locations or adjacent to each other in the enclosure in such a way so that light can admit onto the image sensor.

Regarding claim 31 and 32, claim 31 and 32 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Routhier et al. (US 2015/0172608 A1).

Regarding claim 2, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the pixelated filter array comprises at least one clear pixel”.
However, Routhier, from the same or similar field of endeavor teaches: “wherein the pixelated filter array comprises at least one clear pixel [see para: 0063; the first sensor pattern 210 can be used with a high value ND filter (filtering out luminance) to provide clear pixels (that is, pixel values having useful luminance information distributed over a range that allows details and differences to be seen by a viewer) in high luminance areas of the picture that would ordinarily saturate the sensors]. 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Routhier and provide the advantage and capability of being able to have low light sensitivity so that image can have less noise, as Routhier teaches ND filter to provide clear pixels [Routhier see para: 0063].

 Regarding claim 3, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the pixelated filter array consists of a plurality of clear pixels”.
However, Routhier, from the same or similar field of endeavor teaches: “wherein the pixelated filter array consists of a plurality of clear pixels [see para: 0063; the first sensor pattern 210 can be used with a high value ND filter (filtering out luminance) to provide clear pixels (that is, pixel values having useful luminance information distributed over a range that allows details and differences to be seen by a viewer) in high luminance areas of the picture that would ordinarily saturate the sensors].  
The motivation for combining Hegyi, Fest and Routhier has been discussed in connection with claim 2, above.

Claim 4 - 8, 16, 22, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Imamura et al. (US 2015/0212294 A1).

Regarding claim 4, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the pixelated filter array comprises a Bayer color filter array (BCFA), a red/clear color filter array (RCCC), a red/clear blue color filter array (RCCB), or a monochrome array”.
However, Imamura, from the same or similar field of endeavor teaches: “wherein the pixelated filter array comprises a Bayer color filter array (BCFA), a red/clear color filter array (RCCC), a red/clear blue color filter array (RCCB), or a monochrome array [see para: 0088; In a conventional imaging apparatus, when color filters are arrayed in a Bayer array, combinations of color filters are repeated per 2×2 pixels, but the resolution can be retained through interpolation processing].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Imamura and provide the advantage and capability of being able to have Bayer color filter array and suitable color filter as a design choice to achieve target result [Imamura see para: 0088].

Regarding claim 5, Hegyi and Fest doesn’t explicitly disclose this features but Imamura in the combination teaches: “wherein the full-field optically-selective element comprises an angle-limiting optical element [see para: 0086; In addition, the lenticular lens K has a function of emitting light in an assigned direction in accordance with the angle of incidence of a light ray. Therefore, light beams can be directed to assigned pixels in the imaging surface Ni so as to correspond to the first and second optical regions D1 and D2, which are divided in the vicinity of the stop S].  

Regarding claim 6, Hegyi and Fest doesn’t explicitly disclose this features but Imamura in the combination teaches: “wherein the full- field optically-selective element comprises an angle-spreading optical element [see para: 0089; In addition, the spectral transmittance characteristics of a dielectric multilayer film vary in accordance with the angle of incidence, and thus color shading may occur if a color filter is provided in an optical region of the optical element L1].  

Regarding claim 7, Hegyi and Fest doesn’t explicitly disclose this features but Imamura in the combination teaches: “wherein the full- field optically-selective element comprises a curved multilayer optical film [see para: 0089; In addition, if a color filter to be provided in an optical region of the optical element L1 is constituted by a dielectric multilayer film, multipath reflection may occur between the dielectric multilayer film and the imaging surface Ni of the color image sensor N and so on, and a ghost image may appear. In addition, the spectral transmittance characteristics of a dielectric multilayer film vary in accordance with the angle of incidence, and thus color shading may occur if a color filter is provided in an optical region of the optical element L1].  

Regarding claim 8, Hegyi and Fest doesn’t explicitly disclose this features but Imamura in the combination teaches: “wherein the full- field optically-selective element comprises at least one of an ultraviolet- (UV) transmitting, visible-reflecting multilayer film filter; an ultraviolet-(UV) reflecting, visible-transmitting multilayer film filter; an edge filter; a transmission notch filter; a reflective notch filter; or a multiband filter [see para: 0089; In addition, if a color filter to be provided in an optical region of the optical element L1 is constituted by a dielectric multilayer film, multipath reflection may occur between the dielectric multilayer film and the imaging surface Ni of the color image sensor N and so on, and a ghost image may appear. In addition, the spectral transmittance characteristics of a dielectric multilayer film vary in accordance with the angle of incidence, and thus color shading may occur if a color filter is provided in an optical region of the optical element L1].  

Regarding claim 16, Hegyi and Fest doesn’t explicitly disclose this features but Imamura in the combination teaches: “comprising at least one polarizing filter across an optical path arriving at the light sensor [see para: 0068; The optical element L1 is disposed in the vicinity of the stop S. The optical element L1 includes a portion corresponding to the first optical region D1, and another portion corresponding to the second optical region D2. A polarization filter that transmits light which vibrates in the direction of a first polarization axis, a transmission axis, is provided in the first optical region D1. Another polarization filter that transmits light which vibrates in the direction of a second polarization axis, a transmission axis orthogonal to the first polarization axis, is provided in the second optical region D2].  

Regarding claim 22, Imamura in the combination teaches: “wherein the first wavelength band comprises at least one visible wavelength band, and wherein the second wavelength band comprises at least one UV band [see para: 0063; An imaging system according to one embodiment of the present disclosure includes any one of the imaging apparatuses described above, and one of a near-infrared illuminator and a near-ultraviolet illuminator].  

Regarding claim 28, Imamura in the combination teaches: “further comprising a computing device configured to receive an image data signal from the image sensor, wherein the computing device comprises: 
a memory [see para: 0070; a memory] comprising a lookup table comprising a plurality of reference images [Imam see para: 0128; an obtained result can be compared with an analysis result obtained previously, or can be checked against a database containing data from multiple people whose skin conditions have been captured under the same condition]; and
a processor configured to compare the image data signal with the plurality of reference images and generate an output signal in response to the comparison [see para: 0128; an obtained result can be compared with an analysis result obtained previously, or can be checked against a database containing data from multiple people whose skin conditions have been captured under the same condition].  

Regarding claim 33, claim 33 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Shigemitsu et al. (JP 2011254264 A).

Regarding claim 9, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the full-field optically-selective element comprises a beamsplitter”.
However, Shigemitsu, from the same or similar field of endeavor teaches: “
wherein the full-field optically-selective element comprises a beamsplitter [see page: 2; in the last paragraph, A first beam splitter that receives the reflected light from the first beam splitter, emits reflected light in the second wavelength region, and transmits transmitted light in other wavelength regions, and A transmitted light from the two-beam splitter is incident, and a third beam splitter that reflects part or all of the transmitted light is included, and the same image light of the incident light is divided into three image lights].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Shigemitsu and provide the advantage and capability of being able to have beam splitter to split the reflected wavelength from the object and transmit to the image sensor [Shigemitsu see page: 2].

Regarding claim 10, Hegyi and Fest doesn’t explicitly disclose this features but Shigemitsu in the combination teaches: “wherein the full-field optically-selective element further comprises at least one lens adjacent the beamsplitter [see page:3; The trinocular optical system 11 constitutes a multi-lens optical system that does not generate parallax by splitting from one image light into three image lights, and the incident light L from the subject is incident and transmitted light in the first wavelength region L1 is emitted, the first beam splitter 2 that reflects the reflected light L11 in the other wavelength region, and the reflected light L11 from the first beam splitter 2 is incident, and the reflected light L2 in the second wavelength region is emitted].  

Regarding claim 11, Hegyi and Fest doesn’t explicitly disclose this features but Shigemitsu in the combination teaches: “wherein the full-field optically-selective element further comprises at least one inclined mirror adjacent the beamsplitter [see Fig. 4; page: 4; In the first embodiment, the third beam splitter 4 is used as the final optical system. However, the present invention is not limited to this. Since the final optical system only needs to be reflected, a reflection mirror, that is, a mirror may be used. It may be a prism].  

Regarding claim 12, Hegyi and Fest doesn’t explicitly disclose this features but Shigemitsu in the combination teaches: “wherein the beamsplitter comprises a polarization beamsplitter, a wavelength beamsplitter, a dichroic prism, a trichroic prism, or combinations thereof [see page: 2; in the last paragraph, A first beam splitter that receives the reflected light from the first beam splitter, emits reflected light in the second wavelength region, and transmits transmitted light in other wavelength regions, and A transmitted light from the two-beam splitter is incident, and a third beam splitter that reflects part or all of the transmitted light is included, and the same image light of the incident light is divided into three image lights].

Regarding claim 13, Shigemitsu in the combination teaches: “further comprising at least one lens-like element adjacent the light sensor configured to transmit substantially parallel rays to the light sensor [see page:2; As shown in FIG. 7A, in the conventional multi-lens multi-plate image sensor 100, light from the subject incident on the image sensor 101 is parallel light, that is, the distance from the subject is basically assumed to be infinite. Therefore, a similar light beam is incident on each independent optical system. The light 102 passes through the aperture 103 and enters each lens 104, and the color filter 105 selects light in each band such as red (hereinafter R), blue (hereinafter B), and green (hereinafter G). It is converted into an electric signal by the element 101. This image sensor is composed of a plurality of independent image pickup pixel areas corresponding to effective image circles in which each optical system connects subject images].

Claim 14, 15, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Kanamori (US 2015/0256733 A1).

Regarding claim 14, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “further comprising a light transmitter configured to transmit light towards an object, and wherein the light sensor is configured to sense light reflected or retroreflected by the object from the light transmitter”.
However, Kanamori, from the same or similar field of endeavor teaches: “further comprising a light transmitter configured to transmit light towards an object, and wherein the light sensor is configured to sense light reflected or retroreflected by the object from the light transmitter [see para: 0113; In the present embodiment, in a rain-drop detection mode, two types of linearly polarized infrared light 105, in which the direction of the electric field oscillation plane is 0° and 90°, are temporally alternately emitted toward an object, and returning light 107 that is reflected by the object is divided into two components along two optical paths by a beam splitter 109. The two components into which the returning light 107 has been divided are received by two single-plate color imaging devices 110 and 111 through polarizing plates 113 and 114, respectively, and are subjected to color imaging].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Kanamori and provide the advantage and capability of being able to detect light that reflected by the object using polarization image sensor. As Kanamori teaches, the polarization imaging device includes an image sensor, and a polarizing plate disposed between an imaging plane of the image sensor and the object, the polarizing plate including polarizer that transmits light polarized in the first direction and polarizer that transmits light polarized in the second direction [Kanamori see para: 0077 and 0113].

Regarding claim 15, Kanamori in the combination teaches: “further comprising at least one optical element configured to direct light from the full-field optically-selective element to the light sensor [see para: 0113; In the present embodiment, in a rain-drop detection mode, two types of linearly polarized infrared light 105, in which the direction of the electric field oscillation plane is 0° and 90°, are temporally alternately emitted toward an object, and returning light 107 that is reflected by the object is divided into two components along two optical paths by a beam splitter 109. The two components into which the returning light 107 has been divided are received by two single-plate color imaging devices 110 and 111 through polarizing plates 113 and 114, respectively, and are subjected to color imaging].  

Regarding claim 23, Kanamori in the combination teaches: “wherein the first wavelength band comprises at least a first one visible wavelength band, and wherein the second wavelength band comprises at least a second visible wavelength band [see para: 0186; FIG. 25B illustrates the four wavelength ranges R, G, B, and IR of the four-output color separation prism. Typically, the wavelength range B is 400 to 500 nm, the wavelength range G is 500 to 600 nm, the wavelength range R is 600 to 700 nm, and the wavelength range IR is 900 to 1000 nm].

Regarding claim 30, Kanamori in the combination teaches: “comprising an advanced driver-assistance system (ADAS) [see para: 0155; In the modes illustrated in FIGS. 14A and 14B, the light sources are turned on and detection of the condition of the windshield, that is, detection of raindrops, is performed. In the mode illustrated in FIG. 14C, image recognition based on the external scene is performed and drive assistance is activated].  

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Ichitani et al (US 2013/0229513 A1).

Regarding claim 20, Hegyi and Fest disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the first wavelength band comprises at least one visible wavelength band, and wherein the second wavelength band comprises at least one near-infrared band”.
However, Ichitani, from the same or similar field of endeavor teaches: “wherein the first wavelength band comprises at least one visible wavelength band, and wherein the second wavelength band comprises at least one near-infrared band [see para: 0124; The image processing device 100 has a near infrared light source 101 that projects near infrared light to the object, a driving unit 102 that drives the near infrared light source 101, a visible light receiving unit 103 that receives the visible light component from the object and converts it into the image signal, an infrared light receiving unit 104 that receives a near infrared light component from the object and converts it into the image signal, an image data generating unit 105 that performs the A/D conversion of the image signals inputted from the visible light receiving unit 103 and the infrared light receiving unit 104].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Ichitani and provide the advantage and capability of being able to have multiple wavelengths and is only a matter of design choice because it only requires mere selection of a desired different wavelengths to compare the result or intended use at a desired location [Ichitani see para: 0124].

Regarding claim 21, Ichitani in the combination teaches: “wherein the first wavelength band comprises at least one visible wavelength band and at least a first near- infrared band, and wherein the second wavelength band comprises at least a second near-infrared band [Ichitani see para: 0124].  

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) in view of Ichitani et al (US 2013/0229513 A1) and further in view of Imamura et al. (US 2015/0212294 A1).

Regarding claim 24, Imamura in the combination teaches: “wherein the first optical component comprises a first polarization state, and wherein the second optical component comprises at least a second polarization state different from the first polarization state [see para: 0121; A white light-emitting diode (LED), for example, is used as a light source in the polarized illuminator Qa, and a polarization filter that primarily transmits light which vibrates in the direction of the first polarization axis is provided in the polarized illuminator Qa. As the polarized illuminator Qa configured in this manner irradiates the face of a person serving as an object with light, the imaging apparatus A can obtain, from light reflected by the person serving as the object, first color image information having information on polarized light that vibrates in the direction of the first polarization axis and second color image information having information on polarized light that vibrates in the direction of the second polarization axis simultaneously. The image information obtained by the imaging apparatus A is displayed in real time on the display J1 in a horizontally inverted state].  

Claim 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hegyi (US 6,118,383) in view of Fest (US 2017/0178399 A1) and further in view of Cefkin (WO 2020/005347 A1).

Regarding claim 29, Hegyi and Fest disclose all the limitation of claim 28 and are analyzed as previously discussed with respect to that claim.
Hegyi and Fest do not explicitly disclose: “wherein the output signal is configured to one or more of adjust a navigation action, cause retrieval over a communications network of a response signal, cause retrieval over the communications network of vehicle environment information, or cause sending of a communication signal over the communications network to a target vehicle
However, Cefkin, from the same or similar field of endeavor teaches: “wherein the output signal is configured to one or more of adjust a navigation action, cause retrieval over a communications network of a response signal, cause retrieval over the communications network of vehicle environment information, or cause sending of a communication signal over the communications network to a target vehicle [see para: 0174; traversing the vehicle transportation network, or a portion thereof, at 4500 in accordance with the vehicle control information identified at 4400 may include outputting, sending, transmitting, or otherwise providing the vehicle control information to another system, device, or unit of the vehicle, such as a routing and navigation control unit of the vehicle or an autonomous vehicle operational management controller of the vehicle such that the other system, device, or unit controls the vehicle to traverse the vehicle transportation network, or the portion thereof, in accordance with the vehicle control information].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Hegyi to add the teachings of Fest as above, to further incorporate the teachings of Cefkin and provide the advantage and capability of being able to adjust navigation action, Zhang used a controller device to send and receive signal over communication network and transmitting signal to remote or target automobile [Cefkin see para: 0174].

Regarding claim 34, claim 34 is rejected under the same art and evidentiary limitations as determined for the method of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hicks et al (US 2019/0387185 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486